Exhibit 10.3
WILLIS GROUP HOLDINGS
OPTION AGREEMENT
(Time-Based Share Options)
GRANTED UNDER THE HILB ROGAL & HOBBS COMPANY
2007 SHARE INCENTIVE PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
     THIS OPTION AGREEMENT (this “Agreement”), effective as of [INSERT DATE] is
made by and between Willis Group Holdings Public Limited Company and any
successor thereto (hereinafter referred to as the “Company”) and the individual
(the “Optionee”) who has duly completed, executed and delivered the Award
Acceptance Form, a copy of which attached hereto as Schedule A and which is
deemed to be part hereof (the “Acceptance Form”) and, if applicable, the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is set
out in Schedule C attached hereto and deemed to be a part hereof;
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option (as hereinafter defined) provided for herein to the Optionee
as an incentive for increased efforts during the Optionee’s employment with the
Company or its Subsidiaries, and has advised the Company thereof and instructed
the undersigned officer to prepare said Option.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Defined terms in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.
Section 1.1 - Act
     “Act” shall mean the Companies Act 1963 of Ireland.
Section 1.2 - Board
     “Board” shall mean the board of directors of the Company.
Section 1.3 - Cause
     “Cause” shall mean (i) the Optionee’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after

1



--------------------------------------------------------------------------------



 



the Optionee’s receipt of such notice to cure and/or correct such performance
failure, (ii) willful misconduct by the Optionee in connection with the
Optionee’s employment which is injurious to the Company or its Subsidiaries
(willful misconduct shall be understood to include, but not be limited to, any
breach of the duty of loyalty owed by the Optionee to the Company or its
Subsidiaries), (iii) conviction of any criminal act (other than minor road
traffic violations not involving imprisonment), (iv) any breach of the
Optionee’s restrictive covenants and other obligations as provided in Schedule C
to this Agreement (if applicable), in the Optionee’s employment agreement (if
any), or any other
non-compete agreement and/or confidentiality agreement entered into between the
Optionee and the Company or any of its Subsidiaries (other than an
insubstantial, inadvertent and non-recurring breach), or (v) any material
violation of any written Company policy after reasonable notice and an
opportunity to cure such violation within ten (10) days after the Optionee’s
receipt of such notice.
Section 1.4 - Change of Control
     “Change of Control” shall mean (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the U.S. Securities and Exchange
Commission thereunder as in effect on the date hereof) of the Ordinary Shares
representing more than 50% of the aggregate voting power represented by the
issued and outstanding Ordinary Shares; or (b) occupation of a majority of the
seats (other than vacant seats) on the Board by persons who were neither
(i) nominated by the Board nor (ii) appointed by directors so nominated. For the
avoidance of doubt, a transaction shall not constitute a Change of Control
(i) if effected for the purpose of changing the place of incorporation or form
of organization of the ultimate parent entity of the Willis Group (including
where the Company is succeeded by an issuer incorporated under the laws of
another state, country or foreign government for such purpose and whether or not
the Company remains in existence following such transaction) and (ii) where all
or substantially all of the person(s) who are the beneficial owners of the
outstanding voting securities of the Company immediately prior to such
transaction will beneficially own, directly or indirectly, all or substantially
all of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the ultimate parent entity
resulting from such transaction in substantially the same proportions as their
ownership, immediately prior to such transaction, of such outstanding securities
of the Company.
Section 1.5 - Committee
     “Committee” shall mean the Compensation Committee of the Board or any
successor thereto.
Section 1.6 - Good Reason
     “Good Reason” shall mean (i) a reduction in the Optionee’s base salary or a
material adverse reduction in the Optionee’s benefits other than (a) in the case
of base salary, a reduction that is offset by an increase in the Optionee’s
bonus opportunity upon the attainment of reasonable performance targets
established by the Board, (b) a general reduction in the compensation or
benefits of, or a shift in the general compensation or benefits schemes
affecting, a broad group of employees of the Company or any of its Subsidiaries,
or (c) in the case of base salary, a reduction which is imposed in accordance
with normal administration and application of a producer compensation plan, if
applicable to the Optionee, (ii) a material adverse reduction in the Optionee’s
principal duties and responsibilities, which continues beyond ten days after
written notice by the Optionee to the Company or the applicable Subsidiary of
such reduction or (iii) a

2



--------------------------------------------------------------------------------



 



significant transfer of the Optionee away from the Optionee’s primary service
area or primary workplace, other than as permitted by the Optionee’s existing
service contracts; provided, however, that the Optionee shall have a period of
ten days following any of the foregoing occurrences or the last event in a
series of events which culminate in providing the basis for such notice during
which such the Optionee may claim that a basis for a Good Reason termination by
the Optionee has occurred.
Section 1.7 - Grant Date
     “Grant Date” shall mean [INSERT DATE].
Section 1.8 - Option
     “Option” shall mean the option to purchase Ordinary Shares of the Company
granted in accordance with this Agreement and the Plan.
Section 1.9 - Option Price
     “Option Price” shall mean the price per Share purchased on exercise of the
Option, as set forth in the Acceptance Form. The Option Price per Share shall
not be less than 100% of the Fair Market Value of one Share on the Grant Date.
Section 1.10 - Permanent Disability
     The Optionee shall be deemed to have a “Permanent Disability” if the
Optionee meets the requirements of the definition of such term, or of an
equivalent term, as defined in the Company’s or Subsidiary’s long-term
disability plan applicable to the Optionee or, if no such plan is applicable, in
the event the Optionee is unable by reason of physical or mental illness or
other similar disability, to perform the material duties and responsibilities of
his job for a period of 180 consecutive business days out of 270 business days.
Section 1.11 - Person
     “Person” shall have the meaning ascribed to such term used in Sections
13(d) and 14(d) of the Exchange Act.
Section 1.12 - Plan
     “Plan” shall mean the Hilb Rogal & Hobbs Company 2007 Share Incentive Plan,
as amended from time to time.
Section 1.13 - Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.
Section 1.14 - Shares or Ordinary Shares
     “Shares” or “Ordinary Shares” means ordinary shares of the Company, which
may be authorised but unissued.

3



--------------------------------------------------------------------------------



 



Section 1.15 - Subsidiary
     “Subsidiary” shall mean a body corporate which is a subsidiary of the
Company within the meaning of Section 155 of the Act. For purposes of granting
share options or any other “stock rights,” within the meaning of Section 409A of
the Code, an entity shall not be considered a Subsidiary if granting any such
share right would result in the share right becoming subject to Section 409A of
the Code. For purposes of granting U.S. incentive stock options, an entity shall
not be considered a Subsidiary if it does not also meet the requirements of
Section 424(f) of the Code.
Section 1.16 - Willis Group
     “Willis Group” shall mean the Company and its Subsidiaries.
ARTICLE II
GRANT OF OPTIONS
Section 2.1 - Grant of Options
     Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, including any
country-specific provisions set forth in Schedule B to this Agreement, the
Company hereby grants to the Optionee an Option to purchase all or part of the
aggregate number of Shares, as stated in the Acceptance Form. In circumstances
where Optionee is required to enter into the Agreement of Restrictive Covenants
and Other Obligations set forth in Schedule C, the Optionee agrees that the
grant of an Option pursuant to this Agreement is sufficient consideration for
the Optionee entering into such agreement.
Section 2.2 -Option Price
     Subject to Section 2.4, the Option Price of each Share subject to the
Option shall be as stated in the Acceptance Form.
Section 2.3 - Employment Rights
     Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations where applicable, the rights and obligations of the Optionee under
the terms of his office or employment with the Company or any Subsidiary shall
not be affected by his participation in this Plan or any right which he may have
to participate in it. The Option and the Optionee’s participation in the Plan
will not be interpreted to form an employment agreement with the Company or any
Subsidiary. The Optionee hereby waives any and all rights to compensation or
damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to vest in or exercise any Option as a result
of such termination. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims.

4



--------------------------------------------------------------------------------



 



Section 2.5 - Adjustments Upon a Change in Ordinary Shares
     In accordance with and subject to Article X of the Plan, in the event that
the Shares subject to any Option are, from time to time, changed into or
exchanged for a different number or kind of Shares or other securities, by
reason of a (i) share dividend, share split-up, subdivision or consolidation of
shares or other similar changes in capitalization; (ii) spin-off, spin-out,
split-up, split-off, or other such distribution of assets to shareholders; or
(iii) direct or indirect assumptions and/or conversions of outstanding Options
due to an acquisition of the Company, then the terms of the Option shall be
adjusted as the Committee shall determine to be equitably required, provided the
number of Shares subject to the Option shall always be a whole number. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Associate, the Company and all other interested persons.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1 - Vesting/Exercisability
     (a) Subject to the Optionee’s continued employment with the Willis Group
through the applicable vesting date (set forth in the left column), the Shares
shall vest and become exercisable in accordance with Section 3.2 below:

              Percentage of Shares under Option as to which Date Option Becomes
Vested and Exercisable   Become Exercisable Shares
On or after 2nd anniversary of Grant Date
  [INSERT]%
On or after 3rd anniversary of Grant Date
  [INSERT]%
On or after 4th anniversary of Grant Date
  [INSERT]%
On or after 5th anniversary of Grant Date
  [INSERT]%

     (b) In the event of a termination of the Optionee’s employment as a result
of death or Permanent Disability, the Option shall become fully vested and
exercisable with respect to all Shares underlying such Option.
     (c) In the event of a termination of the Optionee’s employment for any
reason other than Death or Permanent Disability, then (i) the Shares that have
vested and become exercisable and the Option in respect thereof shall remain
exercisable as set forth in Section 3.2 (b) below and (ii) the Option over
Shares that have not yet vested shall immediately terminate and will at no time
become exercisable, except that the Committee may, for termination of employment
for reasons other than Cause, determine in its discretion that the Option over
Shares that have not yet vested and become exercisable, shall become vested and
exercisable.

5



--------------------------------------------------------------------------------



 



     (d) In the event of a termination of the Optionee’s employment for any
reason other than set out in (b) and (c) above and subject to Section 3.2, the
Options, to the extent not then vested, lapse and be forfeited on the date of
termination.
     (e) In the event of a Change of Control (as defined in the Agreement), the
Option shall not automatically vest and become exercisable and the Committee
shall have the sole discretion to accelerate the vesting of unvested Options
without regard to whether the Options are assumed or substituted by a successor
company.
Section 3.2 - Expiration of Options
     (a) The Option shall immediately lapse upon termination of the Optionee’s
employment, subject to and except as otherwise specified within, the terms and
conditions of Section 3.1, above.
     (b) The Option over Shares that have become vested and exercisable in
accordance with Section 3.1 will cease to be exercisable by the Optionee upon
the first to occur of the following events:
     (i) The eighth anniversary of the Grant Date; or
     (ii) The first anniversary of the date of the Optionee’s termination of
employment by reason of death or Permanent Disability; or
     (iii) Ninety days after the date of any termination of the Optionee’s
employment by the Company for Cause or by the Optionee without Good Reason; or
     (iv) Ninety days after the date of termination of the Optionee’s employment
other than as set forth in Section 3.1(b) or (c) above, or where the Committee
has exercised its discretion in accordance with Section 3.1(c)(ii), the period
shall be six calendar months after the date of termination; or
     (v) If the Committee so determines pursuant to Section 3.1(e) of this
Agreement, the effective date of a Change of Control, so long as the Optionee
has a reasonable opportunity to exercise his Options prior to such effective
date.
     (c) The Optionee agrees to execute and deliver the following agreements or
other documents in connection with the grant of the Option within the period set
forth below:
     (i) the Optionee must execute the Agreement of Restrictive Covenants and
Other Obligations pursuant to Article VII below, if applicable, and deliver it
to the Company within 45 days of the receipt of this Agreement;
     (ii) the Optionee must execute the Option Acceptance Form and deliver it to
the Company within 45 days of the receipt of this Agreement; and
     (iii) the Optionees who are resident in the United Kingdom must execute the
form of joint election as described in terms set forth in Schedule B for the
United Kingdom and deliver it to their employing company within 45 days of the
receipt of this Agreement.



6



--------------------------------------------------------------------------------



 



     (d) The Committee may, in its sole discretion, cancel the Option, if the
Optionee fails to execute and deliver the agreements and documents within the
period set forth in Section 3.2(c).
ARTICLE IV
EXERCISE OF OPTION
Section 4.1 - Person Eligible to Exercise
     During the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by any person empowered to do so under the Optionee’s
will or under then-applicable laws of inheritance.
Section 4.2 - Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares only.
Section 4.3 - Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office or the Company’s agent if so directed
all of the following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:
     (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee and made available to the Optionee (or such
other person then entitled to exercise the Option);
     (b) Full payment (in cash, by cheque, electronic transfer, by way of a
cashless exercise as approved by the Company, by way of surrender of Shares to
the Company, or by a combination thereof) of the Option Price for the Shares
with respect to which such Option or portion thereof is exercised;
     (c) Full payment to the Company or any Subsidiary, by which Optionee is
employed (the “Employer”) of all income tax, payroll tax, payment on account,
and social insurance contributions amounts (“Tax”) which, under federal, state,
local or foreign law, it is required to withhold upon exercise of the Option;
and
     (d) In a case where any Employer is obliged to (or would suffer a
disadvantage if it were not to) account for any Tax (in any jurisdiction) for
which the Optionee is liable by virtue of the Optionee’s participation in the
Plan and/or any social security contributions recoverable from and legally
applicable to the Optionee (the “Tax-Related Items”), the Optionee has either:
     (i) made full payment to the Employer of an amount equal to the Tax-Related
Items, or

7



--------------------------------------------------------------------------------



 



     (ii) entered into arrangements acceptable to the Employer or another
Subsidiary to secure that such a payment is made (whether by withholding from
the Optionee’s wages or other cash compensation paid to the Optionee or from the
proceeds of the sale of Shares acquired at exercise of the Option either through
a voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization)).
     (e) In the event the Option or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
     Without limiting the generality of the foregoing, the Committee may, prior
to exercise, require an opinion of counsel reasonably acceptable to it to the
effect that any subsequent transfer of Shares acquired on exercise of an Option
does not violate the Exchange Act, and may issue stop-transfer orders in the
U.S. covering such Shares.
Section 4.4 - Conditions to Issuance of Shares
     The Shares to be delivered upon the exercise of an Option, or any portion
thereof, in accordance with Section 3.1 of this Agreement may be either
previously authorized but unissued Shares or issued Shares held by any other
person. Such Shares shall be fully paid. The Company shall not be required to
issue or deliver any certificates representing such Shares or their electronic
equivalent granted upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:
     (a) The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
     (b) The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience.
Section 4.5 - Rights as Shareholder
     The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the exercise of the Option or any portion thereof unless and until certificates
representing such Shares or their electronic equivalent shall have been issued
by the Company to the Optionee.
ARTICLE V
ADDITIONAL TERMS AND CONDITIONS OF OPTION
Section 5.1 - Nature of Grant
     In accepting the Option, the Optionee acknowledges, understands and agrees
that:
     (a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future options, or benefits in lieu of
options, even if options have been granted repeatedly in the past;

8



--------------------------------------------------------------------------------



 



     (c) all decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company;
     (d) the Optionee’s participation in the Plan is voluntary;
     (e) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation under any pension arrangement;
     (f) the Option and any Shares acquired under the Plan are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, dismissal, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to past services for, the
Employer, the Company or a Subsidiary;
     (g) the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty; and
     (h) if the Optionee exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Option Price.
Section 5.2 - No Advice Regarding Grant
     The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the issuance of Shares upon exercise of the Option or sale of the
Shares. The Optionee is hereby advised to consult with his own personal tax,
legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.
ARTICLE VI
DATA PRIVACY NOTICE AND CONSENT
Section 6 - Data Privacy
     (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
     (b) The Optionee understands that the Company and the Employer may hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     (c) The Optionee understands that Data will be transferred to Morgan
Stanley Smith Barney or to any other third party assisting in the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be

9



--------------------------------------------------------------------------------



 



located in the Optionee’s country or elsewhere, and that the recipients’ country
may have different data privacy laws and protections from the Optionee’s
country. The Optionee understands that he may request a list with the names and
addresses of any potential recipients of the Data by contacting his local human
resources representative. The Optionee authorizes the Company, Morgan Stanley
Smith Barney and any other recipients of Data which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Optionee understands, however, that refusing
or withdrawing his consent may affect the Optionee’s ability to participate in
the Plan. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he may contact
his local human resources representative.
ARTICLE VII
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 7 - Restrictive Covenants and Other Obligations
     In consideration of the grant of an Option, the Optionee shall enter into
the Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule C. In the event the Optionee does not sign and
return the Agreement of Restrictive Covenants and Other Obligations within
45 days of the receipt of this Agreement, the Committee may, in its sole
discretion, cancel the Option. If no such agreement is required, Schedule C
shall state none or not applicable.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 - Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 8.2 - Options Not Transferable
     Neither the Options nor any interest or right therein or part thereof shall
be subject to the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to

10



--------------------------------------------------------------------------------



 



disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 8.2 shall not prevent transfers made solely for
estate planning purposes or under a will or by the applicable laws of
inheritance.
Section 8.3 - Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 8.4 - Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel
and any notice to be given to the Optionee shall be at the address set forth in
the Option Acceptance Form.
     By a notice given pursuant to this Section 8.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s personal representatives if such representatives have
previously informed the Company of their status and address by written notice
under this Section 8.4. Any notice shall have been deemed duly given when sent
by facsimile or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Optionee resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
Section 8.5 - Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 8.6 - Applicability of Plan
     The Options shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to the Options. With the exception of the
definition of Change of Control, in the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

11



--------------------------------------------------------------------------------



 



Section 8.7 - Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 8.8 - Governing Law
     This Agreement shall be governed by, and construed in accordance with the
laws of the Commonwealth of Virginia; without regards to its conflicts of law
provisions, provided, however, that the Agreement of Restrictive Covenants and
Other Obligations, if applicable, shall be governed by and construed in
accordance with the laws specified in that agreement.
Section 8.9 - Jurisdiction
     The courts of the state of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and, for such purposes, the
parties hereto irrevocably submit to the jurisdiction of such courts; provided,
however, where applicable that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreement shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.
Section 8.10 - Electronic Delivery
     The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
Section 8.11 - Language
     If the Optionee has received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
Section 8.12 - Severability
     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Section 8.13 - Schedule B
     The Option shall be subject to any special provisions set forth in
Schedule B for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in Schedule B during the life of the
Option, the special provisions for such country shall apply to the Optionee, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.

12



--------------------------------------------------------------------------------



 



Section 8.14 - Imposition of Other Requirements
     The Company reserves the right to impose other requirements on the Option
and the Shares acquired upon exercise of the Option, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
Section 8.15 - Counterparts
     This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Company and the Optionee have each executed this
Agreement.

            WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
      By:        Name:       Title:      

13



--------------------------------------------------------------------------------



 



SCHEDULE A
WILLIS GROUP HOLDINGS
OPTION AGREEMENT- ACCEPTANCE FORM
HILB ROGAL & HOBBS COMPANY
2007 SHARE INCENTIVE PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)

     
Name
   
 
   
Number of Shares Granted Under Option
   
 
   
Grant Date
  [TBD]
 
   
Option Price
  [TBD]

I accept the grant of the Option under the Hilb Rogal & Hobbs 2007 Share
Incentive Plan, as amended from time to time and I agree to be bound by the
terms and conditions of the Option Agreement dated [TBD] and any
country-specific terms set forth in Schedule B, thereto.

 
Signature:
 
Address:

Once completed, please return one copy of this form to:
General Counsel
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
U.S.A.
This form should be returned to the above address within 45 days of receipt.
Your option may be cancelled if your form is not received by that date.

14



--------------------------------------------------------------------------------



 



SCHEDULE B
WILLIS GROUP HOLDINGS
COUNTRY-SPECIFIC APPENDIX TO OPTION AGREEMENT
HILB ROGAL & HOBBS COMPANY
2007 SHARE INCENTIVE PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
Terms and Conditions
This Schedule B includes additional terms and conditions that govern the Option
granted to the Optionee under the Hilb Rogal & Hobbs 2007 Share Incentive Plan,
as amended from time to time (the “Plan”) if the Optionee resides in one of the
countries listed below. This Schedule B forms part of the Agreement. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Agreement or the Plan.
Notifications
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Optionee’s country as of July 2010. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of the Optionee’s
participation in the Plan because the information may be out of date at the time
the Optionee exercises the Option under the Plan.
In addition, the information is general in nature. The Company is not providing
the Optionee with any tax advice with respect to the Option. The information is
provided below may not apply to the Optionee’s particular situation, and the
Company is not in a position to assure the Optionee of any particular result.
Accordingly, the Optionee is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Optionee’s country apply to the
Optionee’s situation.
If the Optionee is a citizen or resident of a country other than the one the
Optionee is working in or transfers employment after the Grant Date, the
information contained in this Schedule B may not be applicable the Optionee.
UNITED KINGDOM
Terms and Conditions
Tax Withholding Obligations. The following provisions supplement Section 4.3(d)
of the Agreement:
The Optionee agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Optionee the full amount of Tax-Related Items
that the Optionee owes at

15



--------------------------------------------------------------------------------



 



exercise of the Option, or the release or assignment of the Option for
consideration, or the receipt of any other benefit in connection with the Option
(the “Taxable Event”), within 90 days after the Taxable Event or such other
period specified in section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by the Optionee to the Employer, effective 90 days after
the Taxable Event. The Optionee agrees that the loan will bear interest at the
official rate of HM Revenue & Customs (“HMRC”) and will be immediately due and
repayable by the Optionee, and the Company and/or the Employer may recover it at
any time thereafter by withholding the funds from salary, bonus or any other
funds due to the Optionee by the Employer, by withholding in Shares issued upon
exercise of the Option or from the cash proceeds from the sale of Shares or by
demanding cash or a check from the Optionee. The Optionee also authorizes the
Company to delay the issuance of any Shares unless and until the loan is repaid
in full.
The Optionee acknowledges that the Company or the Employer may recover any such
additional income tax and NICs at any time thereafter by any of the means
referred to in the Section 4.3(d) of the Agreement, although the Optionee
acknowledges that the Optionee ultimately will be responsible for reporting any
income tax or National Insurance Contributions (“NICs”) due on this additional
benefit directly to HMRC under the self-assessment regime.
Joint Election
If the Optionee is a U.K. tax resident, the grant of this Option is conditional
upon the Optionee hereby agreeing to accept any liability for any employer
National Insurance contributions (“Employer NICs”) which may be payable by the
Employer in connection with the exercise, assignment, release or cancellation of
any Option. The Employer NICs may be collected by the Company or the Employer
using any of the methods described in Section 4 of the Agreement. Without
prejudice to the foregoing, the Optionee agrees to execute a joint election with
the Company and/or the Employer (“Election”), the form of such Election being
formally approved by HMRC, and any other consent or elections required to
accomplish the transfer of the Employer NICs to the Optionee. The Optionee
further agrees to execute such other joint elections as may be required between
the Optionee and any successor to the Company and/or the Employer. If the
Optionee does not make an Election prior to the vesting of the Option or if
approval to the Election is withdrawn by HMRC and a new Election is not entered
into, without any liability to the Company, the Employer or any Subsidiary of
the Company, the Option shall become null and void without any liability to the
Company and/or the Employer and may not be exercised by the Optionee.
UNITED STATES OF AMERICA
Notifications
Tax Information
The Option is not an incentive stock option within the meaning of Section 422 of
the Code.
Exchange Control Information. If the Optionee holds assets (i.e., Options,
Shares) or other financial assets in an account outside of the United States and
the aggregate amount of said assets is US$10,000 or more, the Optionee is
required to submit a report of Foreign Bank and Financial Account (“FBAR”) with
the United States Internal Revenue Service by June 30 of the year following the
year in which the assets in his or her account meet the US$10,000 threshold.

16